DETAILED ACTION
In the Non-Final Rejection mailed 9/28/2021, claims 1-18 were rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed 3/28/2022 has been entered:
Claims 1-18 are active.
Response to Arguments
Applicant's arguments filed 3/28/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument regarding the antecedent basis issue raised in claim 12, the examiner notes that applicant first claims “a firearm” in line 2 before claiming “the firearm of claim 1” in line 3. As such, the claim in its current form recites two firearms: the firearm recited in line 2 and the firearm of claim 1 recited in line 3. However, applicant clearly intended only to claim a single firearm: that of claim 1. As such, amending the claim as detailed below would appear to address this issue.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “Hoffman fails to show precise control as it is not even applicable to such design”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Additionally, it is not apparent what is meant by “precise control” or what the metes and bounds are of such a limitation. 
In response to applicant’s argument that “Hoffman only provides fixed value cyclic and burst rates which are limited by gas operations” while “[c]ontinuously variable and selectable are not provided”, the examiner respectfully disagrees. Hoffman explicitly states that the weapon is reciprocally cycled by a motor, where the source of power for the motor is external to the weapon, which means that the motor does not depend on products of combustion or recoil that may be produced by the weapon for its power (col. 5 lines 21-25) and that weapon cycling is powered externally and not dependent on a fired cartridge’s impulse (col. 21 lines 17-18). Additionally, Hoffman further states that “the electro servo drive motor enables a continuous adjustment of the rate-of-fire within the designed limits of the weapon” (col. 10 lines 50-57) and that the electro servo motor has the ability to precisely control its output motion profile to facilitate continuously variable firing rates” (col. 21 lines 36-41). Therefore, Hoffman explicitly discloses continuously variable reciprocating motion effected by an externally powered motor and, in fact, is not exclusive to only fixed value cyclic and burst rates limited by gas operations, as argued by applicant.
Drawings
The drawings were received on 3/28/2022. These drawings are acceptable.
Specification
The amendment to the specification filed 3/28/2022 has been entered.
Claim Objections
Claims 3 and 9 are objected to because of the following informalities:
Regarding claim 3, “a” should be inserted before “positional reference” in line 2.
Regarding claim 9, the word “void” in line 1 should say “devoid”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the metes and bounds of the limitation “a continuously variable reciprocating motion” in line 13 are unclear as claimed as to what does and does not constitute a reciprocating motion being “continuously variable”. Applicant points to paragraph [0036] of the specification for support for the limitation, but paragraph [0036] only states that the method includes a number of enhancements and benefits including faster rate and variable rate of fire and user selectable burst rate. What does and what does not constitute the reciprocating motion being “continuously variable” is thus not apparent. Clarification is required.
Regarding claim 7, the limitation “movement of a bolt action” as recited in line 2 is unclear as claimed because it is unclear what the claimed bolt action is. A bolt action is known in the art as a type of manual firearm that is operated by directly manipulating the bolt via a bolt handle. A bolt carrier group was previously claimed, but not a bolt of the bolt carrier group. For examination, it was assumed that applicant intended to claim movement of the bolt carrier group. Clarification is required.
Claim 12 recites the limitation “the firearm of claim 1” in line 3. There is insufficient antecedent basis for this limitation in the claim. Applicant already recited a firearm in line 2 and therefore it is unclear whether “a firearm” recited in line 2 is the same or different than “the firearm of claim 1” recited in line 3. For examination, it was assumed that applicant intended to claim “A method of regulating the automatic cyclic functioning of the firearm of claim 1, comprising: providing the firearm”.
Claims 2-6, 8-11, and 13-18 are rejected for depending from an indefinite claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-10, 12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (US 9638483), herein referenced ‘Hoffman’, and further in view of Schumacher et al. (WO 2004/010070 A1), herein referenced ‘Schumacher’.
Regarding claim 1, Hoffman discloses a firearm (200), comprising: 
a bolt carrier group (211-212) configured to regulate the firing and reloading of cartridges (22; col. 5 lines 36-42), the bolt carrier group including a firing pin (14); 
a microcontroller (col. 21 lines 17-27);
an electric motor (203) in communication with the microcontroller (col. 21 lines 36-48); and 
a rectilinear reciprocating actuator (9) in communication with the electric motor (via at least components 205, 206, 7, and 8; col. 21 lines 28-35) and configured to generate a continuously variable reciprocating motion for automatic cyclic functioning of the firearm (col. 10 lines 44-57; col. 21 lines 17-27; col. 21 lines 36-48).
Hoffman does not expressly teach wherein the microcontroller is configured to communicate with a firing solenoid coupled to the bolt carrier group and configured to electromechanically actuate the firing pin.
Schumacher teaches a weapon (2) comprising a bolt carrier (30) configured to regulate the firing and reloading of cartridges (6) and including a firing pin (28), wherein a firing solenoid (34) coupled to the bolt carrier (Fig. 1) is configured to electromechanically actuate the firing pin, and wherein a microcontroller (24, 26) is configured to communicate with the firing solenoid to electromechanically actuate the firing pin (Fig. 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the bolt carrier group of Hoffman with a firing solenoid in communication with the microcontroller as taught by Schumacher in order to prevent forward movement of the firing pin until such time that the firing pin is electronically actuated in response to a signal from a user to fire the weapon (Schumacher; page 7 line 34 – page 8 line 9).
Regarding claim 4, the modified Hoffman discloses wherein the microprocessor is a closed loop system (col. 21 line 44 – col. 22 line 14).
Regarding claim 6, the modified Hoffman discloses wherein the microprocessor can vary burst rate settings (col. 10 lines 44-57; col. 21 lines 36-48).
Regarding claim 7, the modified Hoffman discloses wherein the microprocessor is configured to regulate at least one of movement of the bolt carrier group, firing of at least one of the cartridges, and belt feed operations (col. 21 lines 17-48).
Regarding claim 8, the modified Hoffman discloses wherein the microprocessor interfaces with a plurality of actuators and sensors using a weapons bus (col. 21 lines 17-48).
Regarding claim 9, the modified Hoffman discloses wherein the firearm is devoid of a gas-operated sub-assembly (col. 5 lines 21-25; col. 21 lines 17-18).
Regarding claim 10, the modified Hoffman does not expressly teach a biometric system to selectively permit firing of the firearm.
Schumacher further teaches wherein the weapon (2) includes a fingerprint sensor (10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the firearm of the modified Hoffman with a fingerprint sensor as taught by Schumacher in order to authenticate the user of the weapon and prevent firing when an authorized user is not detected (Schumacher; page 10 lines 9 – page 12 line 8). 
Regarding claim 12, the modified Hoffman discloses a method of regulating the automatic cyclic functioning of the firearm of claim 1 (as described in claim 1), comprising: 
providing the firearm (as described above); and
generating a complete automatic cyclic functioning by regulating movement of the rectilinear reciprocating actuator via the microprocessor, the microprocessor being a closed loop system providing feedback related to the firing of the cartridges (col. 21 line 44 – col. 22 line 14).
Regarding claim 17, the modified Hoffman does not expressly teach communicating with a biometric security device on the firearm frame.
Schumacher further teaches wherein the weapon (2) includes a fingerprint sensor (10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the firearm of the modified Hoffman with a fingerprint sensor as taught by Schumacher in order to authenticate the user of the weapon and prevent firing when an authorized user is not detected (Schumacher; page 10 lines 9 – page 12 line 8).
Regarding claim 18, the modified Hoffman discloses modifying a burst rate of the firearm with the microprocessor (col. 10 lines 44-57; col. 21 lines 36-48). 
Claims 2-3, 5, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (US 9638483) in view of Schumacher et al. (WO 2004/010070 A1) as applied to claim 1 above and further in view of McRae (US 8464451), herein referenced ‘McRae’.
Regarding claims 2-3 and 15-16, the modified Hoffman discloses the use of an encoder (37) to provide positional feedback data to automatically adjust operation of the bolt carrier via the motor (col. 21 line 49 – col. 50 line 14), but does not expressly teach wherein the firing solenoid is coupled to an optical index sensor which is configured to provide positional feedback data to the microprocessor via a linear encoder to automatically adjust operation of the firing pin.
McRae teaches a firearm system (Fig. 2) comprising a bolt (24) and a firing pin (26), wherein the position of the firing pin may be monitored by a firing pin sensor (30) which then communicates this data to a microprocessor (2), and wherein the firing pin sensor may be optical sensors (col. 12 lines 3-5; col. 14 lines 12-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the firing pin of the modified Hoffman with optical sensors as taught by McRae in order to determine whether or not the firearm is cocked or was fired (McRae; col. 10 lines 41-55).
Regarding claims 5 and 14, the modified Hoffman does not expressly teach wherein the microprocessor automatically adjusts a sight on the firearm.
McRae further teaches a sight (166) attached to the firearm, wherein the microprocessor can adjust the electronic cross-hairs to compensate for bullet trajectory (abstract; last sentence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the firearm of the modified Hoffman to include a sight that is automatically adjusted by the microprocessor as taught by McRae in order to compensate for bullet trajectory (McRae; abstract; last sentence).
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (US 9638483) in view of Schumacher et al. (WO 2004/010070 A1) as applied to claim 1 above, and further in view of Galie et al. (US 10228208), herein referenced ‘Galie’.
Regarding claim 11, the modified Hoffman does not expressly teach a touch screen display interface configured to permit a user to input information into the microprocessor.
Galie teaches a firearm (20) including a microcontroller (200) in communication with a display (205), wherein the display may be a touch sensitive display (col. 17 lines 53-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the firearm of Hoffman with a touch screen display as taught by Galie in order to facilitate interaction with the operator (Galie; col. 17 lines 53-55).
Regarding claim 13, the modified Hoffman does not expressly teach adjusting operation of the firing pin to compensate for environmental conditions.
Galie further teaches wherein the firearm can be precluded from functioning when dropped or during accidental movement due to fall, trip, or other similar incident, or when sensors determine that firing conditions are adverse based on the user, the location, the time of day, or the environment (col. 38 line 58 – col. 39 line 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the firing pin of the modified Hoffman to have an adjusted operation to compensate for environmental conditions as taught by Galie in order to prevent firing when environmental conditions are adverse (Galie; col. 38 line 58 – col. 39 line 3). 
Conclusion
Claims 1-18 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                        /JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641